Citation Nr: 1523844	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2013 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claims was subsequently transferred to the RO in Oakland, California. 

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

In an October 2013 letter, the Veteran claimed that his gout began in service.  That same month, private physician Dr. S.B. indicated the Veteran had arthritis changes to the left knee and left hip that "may have started" in active service.  The Board notes that the issues of entitlement to service connection for a left knee disability and a left hip disability have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are REFERRED to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran asserts that a bilateral hand disability, to include carpal tunnel syndrome, a bilateral ankle disability, a right knee disability, and a right hip disability were incurred in active service.

In a June 2013 letter, private physician Dr. S.B. noted that the Veteran complained of hand pain and recalled other joint pain in active service.  Dr. S.B. opined that a 1977 service treatment record (STR) reporting right hand pain diagnosed as arthritic pain "may have been related" to his current diagnosis of gout or osteoporosis.  Dr. S.B. noted the Veteran reported intermittent problems with his hips, hands, ankles, and knee during military service and ever since due to repetitive activities and obesity.  He concluded that it was, "reasonable to consider that at least some of element of [the Veteran's] arthritic pain including the ankles and knees as well as the hips and hands may have started while service active duty in the military."

In October 2013, Dr. S.B. clarified that he reviewed the Veteran's STRs and opined that the Veteran's gout trouble "most likely" began in 1977, when he complained of right hand pain, and that his gout progressed and included additional pain from osteoarthritis.  Dr. S.B. reported that the Veteran demonstrated arthritic changes in the ankles, knees, hips, and hands, the medical evidence showed that it was "more likely than not" that the Veteran's arthritic pain was related to gout, repetitive activity, and early osteoarthritis, and that at least some of this arthritic pain in the ankles, knees, hips, and hands "may have" began in active service.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

With regard to the Veteran's claims of entitlement to service connection for a bilateral hand disability and right hip disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed disabilities in light of Dr. S.B.'s statements indicating that the Veteran received treatment for bilateral hand and right hip disorders; the Veteran's statements that bilateral hand and right hip pain began in service and continued intermittently ever since; Dr. S.B.'s statement indicating that the Veteran's bilateral hand and right hip disorders may have begun active service; and the fact that the Veteran has not been provided a VA examination in response to these claims.  

With regard to the claims of entitlement to service connection for a right knee disability and a bilateral ankle disability, the Board notes that the Veteran was afforded a VA examination for the bilateral ankle claim in December 2012, and that a VA opinion was obtained in response to the right knee claim in June 2013.  The Board finds the December 2012 VA examination report and June 2013 VA opinion to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examiners failed to account for all pertinent evidence of record when finding that the Veteran did not have a current bilateral ankle disorder and that a right knee disorder was not related to service because the examiner did not address Dr. S.B.'s opinion that the Veteran had arthritic changes to the ankles and right knee that may have been incurred in service.  The Board is of the opinion that the Veteran should be afforded another examination to determine the nature and etiology of any right knee and bilateral ankle disorders present during the period of the claim.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims, to include any outstanding, pertinent VA Medical Center treatment records.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all hand, ankle, right knee, and right hip disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each hand, ankle, right knee, and right hip disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The rationale for all opinions expressed must also be provided.  The examiner is directed to comment on the June and October 2013 statements by Dr. S.B.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


